Citation Nr: 0710160	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO increased the disability rating for the 
veteran's PTSD to 10 percent, effective June 2, 2003.  The 
veteran perfected an appeal as to the assigned rating. 

In October 2004, the veteran testified during a hearing 
before RO personnel; a transcript of this RO hearing is of 
record.

As a final preliminary matter, the Board notes that the 
veteran has claimed entitlement to service connection for 
high blood pressure secondary to his service connected PTSD.  
However, as this matter has not been considered or certified 
for appellate consideration, it is not properly before the 
Board; hence it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The pertinent evidence reflects that the veteran's PTSD 
symptomatology-primarily, panic attacks approximately 3 
times weekly, depressed mood, anxiety, sleep impairment and 
poor temperament-appears to result in occasional work 
deficiency and intermittent periods of inability to perform 
occupational tasks; his assigned Global Assessment of 
Functioning (GAF) scores have ranged from 68 to 70.




CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 30 percent but no higher rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim(s).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

Pertinent VA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini, 18 Vet. App. at 119.  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a letter dated April 2004, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for higher rating, what medical or 
other evidence he was responsible for obtaining, and what 
evidence VA would attempt to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
Further, this letter invited the veteran to submit relevant 
records in his possession.  After the letter, the RO afforded 
the veteran and his representative opportunity to respond, 
and the veteran presented hearing testimony, before the RO 
readjudicated the claim in November 2004 (as reflected in the 
supplemental statement of the case (SSOC).  Hence, the 
veteran is not prejudiced by the timing of this VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

The Court has also held that, in rating cases, a claimant 
must be informed of criteria for assignment of disability 
ratings (to include the rating formula for all possible 
schedular ratings for a disability), and VA must provide 
information regarding the effective date that may be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   In this appeal, the RO furnished the veteran the 
criteria for higher ratings for PTSD in the August 2004 
Statement of the Case, and this suffices under 
Dingess/Hartman.  While the RO has not furnished general 
information concerning assignment of disability ratings and 
effective dates, on these facts, such omission is harmless.  
Id.  As indicated, the Board is granting a higher rating of 
30 percent for PTSD.  In a rating decision effectuating the 
increase, the RO will assign an effective date based on the 
date of claim for increase, and the veteran will be afforded 
opportunity to respond.  Moreover, to the extent that the 
Board is denying a rating in excess of 30 percent, no 
disability rating or effective date is being, or is to be 
assigned; hence, there can be no prejudice to the veteran 
under the requirements of Dingess/Hartman.  

The Board also finds that the duty to assist in connection 
with this claim has been met.  Under 38 U.S.C.A. §5103A, VA 
must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  The 
RO has received and made attempts to obtain all the treatment 
records and documentation identified by the veteran.  
Additionally, the veteran underwent comprehensive VA 
examinations in October 2003, April 2004 and October 2004, 
reports of which are of record, along with the transcript of 
the veteran's October 2004 hearing.  Neither the veteran nor 
his representative have suggested that there are missing VA 
or private medical records that need to be obtained, nor is 
the Board aware of any additional evidence that could assist 
the veteran in substantiating his claim.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the RO, the appellant has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  Id.  The claim on appeal 
is ready to be considered on the merits. 

II.  Factual Background

In January 2004, the veteran presented to the VA Medical 
Center (VAMC) in Pittsburgh, Pennsylvania for individual 
therapy for his PTSD.  The treating psychologist noted that 
the veteran's mood was anxious and his affect appeared to be 
mood congruent.  The diagnoses were chronic, mild PTSD and 
alcohol abuse, and the psychologist assigned a GAF score of 
68.  .

In March 2004, the veteran again presented to the VAMC for an 
individual therapy session where the psychologist noted that 
she was concerned about his alcohol abuse.  The veteran also 
discussed episodes where his mind suddenly went blank.  The 
diagnoses were chronic, mild PTSD and alcohol abuse, and the 
psychologist assigned a GAF score of 70.

In April 2004, the veteran underwent a VA examination for his 
service-connected PTSD.  The examiner noted that since a 
previous VA examination in October 2003, the most notable 
change was that the veteran had begun outpatient treatment.  
The veteran reported that while he was employed, he 
significantly decreased the number of hours he was able to 
work due to his PTSD symptoms.  He reported that he could no 
longer tolerate the extended hours due to his irritability.  

The veteran reported continuing intrusive recollections and 
experiencing nightmares approximately twice a week.  He 
reported intense psychological and physical distress upon 
exposure to trauma-related stimuli.  He also endorsed 
markedly diminished interest while reporting feelings of 
detachment and estrangement which were somewhat in contrast 
to his medical reports.

The examiner concluded that the veteran reported occupational 
difficulties, but that these were not consistent with reports 
in his medical record.  The examiner assigned a GAF score of 
70. 

In May 2004, the veteran presented to the VAMC for individual 
therapy for this PTSD.  The veteran reported current 
stressors with work.  He felt positive that helping to reduce 
his stress level at work would help to carry over to the 
other areas of his life.  The psychologist assigned a GAF 
score of 70.

In July 2004, the veteran again presented to the VAMC for 
individual therapy for this PTSD.  The veteran continued to 
report no difficulties in his home life.  The psychologist 
assigned a GAF score of 70.

In an August 2004 letter, the veteran's employer at Three 
Rivers Supply Company stated that while the veteran had 
worked for the company for 32 years, in the last 5 to 7 
years, his relationship with customers and coworkers had 
changed significantly.  The employer stated that the 
veteran's temperament has changed to one of a defensive 
nature.  Because of his attitude toward customers, the 
veteran was only answering phones only when two other sales 
associates were on the phone.  The veteran's coworkers also 
have complained about his aggressive behavior toward them.  
The employer also stated that the veteran's work hours had 
also been cut down to 6 to 8 hours per day due to his 
decrease in work related efficiency.

In September 2004, the veteran again presented to the VAMC 
for individual therapy for this PTSD.  The veteran's 
individual therapy was terminated at that time due to limited 
progress.  The psychologist assigned a GAF score of 68.

In October 2004, the veteran underwent a VA examination for 
his service-connected PTSD.  The veteran reported that his 
PTSD symptoms have negatively impacted his relationship with 
his wife which had become worse in the last 1 1/2 years.  
However, the examiner noted that in June 2004, the veteran 
stated that his home life had no difficulties.  The veteran 
stated that they do not go out much any more as a result of 
his discomfort in crowds.  He stated that he and his wife had 
disagreements which were sparked by his irritability and 
temper.  The veteran also reported not having a close 
relationship with either of his two adult children.  He 
stated that his relationships with them are getting worse as 
they got older.  The veteran also reported having few friends 
as he described himself as "asocial".

The examiner noted that the veteran had been prescribed a 
trial of Citalopram as an attempt to assist him with his PTSD 
symptoms.  The veteran reported that some of his employment 
responsibilities were being taken away from him and his hours 
were being reduced due to his temperament with customers and 
fellow workers.  He reported that his inability to deal with 
customers has resulted in his work week being reduced from 60 
hours a week to 38 hours a week.  He stated that, at times he 
had to take breaks from work when he experienced panic 
attacks in an effort to relax.

On examination, the veteran's eye contact was poor but he was 
oriented to person, place and time.  His thought process was 
intact and there was no evidence of delusion, hallucination 
or paranoia.  The veteran reported poor sleep of about 4 
hours per night and his mood was typically depressed and/or 
irritable.  His affect was detached and anxious.  The veteran 
also displayed a mild tremor in his right hand that he 
attributed to anxiety.  

The veteran reported that he had recollections of Vietnam 
"much of the day" and had distressing dreams about Vietnam 
about once a week.  The examiner noted that the veteran's VA 
records in June 2004 reported that the veteran was still 
having nightmares, but that they were of things that did not 
occur in Vietnam.  The veteran reported experiencing 
flashbacks and also stated that he had panic attacks about 3 
times per week.  He stated that these attacks often happened 
at work in response to work pressures or following 
experiences or noises that reminded him of Vietnam.  The 
veteran also reported avoiding activities that reminded him 
of Vietnam.

The examiner concluded that the veteran's experience of PTSD 
symptoms were at or near the level reported at his April 2004 
VA examination.  The diagnosis was chronic, mild PTSD and 
alcohol dependence.  Ongoing psychiatric symptomatology and 
occupational stressors were also listed on Axis IV.  The 
examiner stated that the frequency and severity at this time 
did not render the veteran unemployable, and assigned a GAF 
score of 68.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, with assignment of 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).  The rating agency will consider 
the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2006).

The schedular criteria for rating psychiatric disabilities in 
effect as of November 7, 1996, incorporate the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§§ 4.125, 4.130.

Although the RO has assigned the 10 percent rating for the 
veteran's PTSD under Diagnostic Code 9411, a General Rating 
Formula at 38 C.F.R. § 4.130 sets forth the criteria for 
rating psychiatric disabilities other than eating disorders.

Under this formula, a 10 percent rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted if the veteran exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  The criteria for a 70 
percent rating are met if there are deficiencies in most of 
the areas of work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-
14 (2001).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The sole basis for a 100 percent rating is total 
occupational and social impairment.  Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004). 

Considering the evidence in light of the above-noted 
criteria, the Board finds that, affording the veteran the 
benefit of the doubt, the criteria for a 30 percent 
disability rating for PTSD are met.  

The record shows that the veteran's psychiatric symptoms have 
produced some occupational impairment as his hours and 
responsibilities have been reduced as a result of his PTSD 
symptoms.  Additionally, the veteran has experienced social 
impairment, as he reported having few friends as he described 
himself as "asocial" while he claimed that his relationship 
with his wife worsened as a result of his PTSD symptoms.  The 
veteran also exhibited depressed mood and anxiety, and 
reported experiencing panic attacks about 3 times per week 
and difficulty sleeping.  These findings suggest a level of 
impairment consistent with a 30 percent rating.

The Board notes that the GAF scores in the range of 68-70 
assigned by several mental health care professionals appear 
to suggest less impairment than that contemplated in the 30 
percent rating.  According to the DSM,-IV, GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

According to the DSM-IV, the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  In this case, the Board finds the 
actual symptoms noted above are more illustrative of the 
extent of the veteran's disability, which, as indicated, 
appears more consistent with the 30 percent rating.  

However, the evidence does not support the assignment of any 
higher rating.  While the veteran has reported panic attacks 
more than once weekly, and his depression is indicative of 
mood disturbance, there are no clinical findings or other 
showing of the vast majority of the criteria for the next 
higher, 50 percent rating-namely, flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or impaired abstract thinking.  Indeed, on the 2004 
VA examination, the examiner noted that the veteran was 
oriented as to person, place and time, his thought process 
was intact, and there was no evidence of delusion, 
hallucination or paranoia.  He was goal-oriented and well-
organized.  The examiner also noted that his judgment and 
insight appeared good.  As the criteria for the next higher 
50 percent rating are not met, it logically follows that the 
criteria for an even higher rating (70 or 100 percent) 
likewise are not met. 

For the foregoing reasons, the Board finds that the criteria 
for 30 percent, but no higher, rating for service-connected 
PTSD are met.  


ORDER


A 30 percent rating for PTSD is granted, subject to the legal 
authority governing the payment of VA monetary benefits.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


